DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1 and 8-10 have been considered, but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Besnard et al. (US 2017/0311045 A1) (herein after “Besnard”) in view of Toyama et al. (US 2006/0233531 A1) and further in view of Besnard et al. (US 2017/0302900 A1) (herein after “Besnard 2”).
Regarding claims 1 and 8, Besnard teaches: A transmission apparatus and method comprising: 
a processing circuitry [sub-title processing device (par. 17, Fig. 1a and 1b)] configured to:
 divide a markup language document that carries subtitle text information and display timing information into a plurality of pieces [Encoder 100b receives a file with sub-titles and generates a sub-titles PES stream of packets (par. 18-19, 26, 30, Fig. 1a and 1b).  The subtitles including display timestamps (par. 40, Fig. 2b).   It is often necessary to distribute the content of the sub-titles element over several MPEG-TS packets (par. 45).  Subtitles arranged in the payload (par. 38, Fig. 2a)],
the markup language document including different parts defined by different markup tags, respectively [(Fig. 2b)], 
generate a plurality of packets, each one of the packets being configured to carry the one or more corresponding pieces of the plurality of pieces [generate a sub-titles stream of packets (par. 26, Fig. 2a).  Distribute the content of the sub-titles element over several MPEG-TS packets (par. 45)] and
transmission circuitry configured to sequentially transmit the plurality of packets as a transport stream in a digital broadcast signal [An MPEG-TS stream of packets is dispatched by broadcasting the stream, for example in a digital terrestrial television system (par. 28, Fig. 1a and 1b)].
Besnard does not explicitly disclose: divide each of the different parts into one or more corresponding pieces of the plurality of pieces so that the one or more corresponding pieces begin with one of the different markup tags; and wherein each of the one or more corresponding pieces is carried in a corresponding one of the plurality of packets, and each one of the plurality of packets is transmitted with segment type information.
Toyama teaches: divide each of the different parts into one or more corresponding pieces of the plurality of pieces so that the one or more corresponding pieces begin with one of the different markup tags [dividing subtitle XML document such that each piece begins with a different markup tag (par. 95, Fig. 2, 13, and 14)].
The combination of Besnard and Toyama teaches: each of the one or more corresponding pieces is carried in a corresponding one of the plurality of packets [Besnard - It is often necessary to distribute the content of the sub-titles element over several MPEG-TS packets (par. 45).  Toyama - dividing subtitle XML document such that each piece begins with a different markup tag (par. 95, Fig. 2, 13, and 14)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Besnard and Toyama before the effective filing date of the claimed invention to modify the apparatus of Besnard by incorporating dividing each of the different parts into one or more corresponding pieces of the plurality of pieces so that the one or more corresponding pieces begin with one of the different markup tags as disclosed by Toyama and to include each corresponding piece in a corresponding one of the packets.  The motivation for doing so would have been to easily reproduce the original markup document (Toyama – par. 103, Fig. 15).  
Besnard and Toyama do not explicitly disclose: each one of the plurality of packets is transmitted with segment type information.
Besnard 2 teaches: each one of the plurality of packets is transmitted with segment type information [packet 400a may also comprise a segment type 412a (par. 68, Fig. 4a)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Besnard, Toyama, and Besnard 2 before the effective filing date of the claimed invention to modify the apparatus of Besnard and Toyama by incorporating each one of the plurality of packets is transmitted with segment type information as disclosed by Besnard 2.  The motivation for doing so would have been to define a new segment type (par. 68).  Therefore, it would have been obvious to combine the teachings of Besnard and Toyama with Besnard 2 to obtain the invention as specified in the instant claim.
Regarding claim 6, Besnard, Toyama, and Besnard 2 teach the apparatus of claim 1; Besnard further teaches: the packets include a first packet and a second packet to be transmitted after the first packet, the first packet carries a first piece of the pieces specifying a beginning timing and the second packet carries a second piece of the pieces [Distribute the content of the sub-titles element over several MPEG-TS packets (par. 45).  a start timestamp 223b (par. 40, Fig. 2a and 2b)]
Toyama further teaches: the beginning timing is of a particular display region and the second piece specifying an ending timing of the particular display region [(Fig. 14)].
Regarding claim 7, Besnard, Toyama, and Besnard 2 teach the apparatus of claim 1; Besnard further teaches: the markup language document is in a timed text markup language (TTML) format or a format derived format from the TTML [(par. 26 and 30, Fig. 1a, 1b, and 2b)].
Regarding claims 9 and 10, Besnard teaches: A reception apparatus and method comprising: 
receiving circuitry configured to receive a plurality of packets that are sequentially transmitted as a transport stream in a digital broadcast signal [a receiver receives a broadcast transport stream of packets, for example in a digital terrestrial television system (par. 28, Fig. 2a)] and 
a processing circuitry configured to: 
a markup language document that carries subtitle text information and display timing information from the plurality of packets [A TTML document including a sequence of sub-titles 200b and start and end timestamps (par. 39-40, Fig. 2b).  It is often necessary to distribute the content of the sub-titles element over several MPEG-TS packets (par. 45)], and
control subtitle display according to the markup language document [a decoder decodes the (markup language) subtitles and displays the sub-titles in a manner synchronized with the audio and the video (par. 26, 35, and 37, Fig. 2a and 2b)],
[(Fig. 2b)],
each one of the plurality of packets is configured to carry the one or more corresponding pieces of the plurality of packets [generate a sub-titles stream of packets (par. 26, Fig. 2a).  Distribute the content of the sub-titles element over several MPEG-TS packets (par. 45).  Subtitles arranged in the payload (par. 38, Fig. 2a)].
Besnard does not explicitly disclose: the markup language document is reconfigured from the plurality of packets; each of the different parts is divided into one or more corresponding pieces of the plurality of pieces so that the one or more corresponding pieces begin with one of the different markup tags; and wherein each of the one or more corresponding pieces is carried in a corresponding one of the plurality of packets, and each one of the plurality of packets is transmitted with segment type information.
Toyama teaches: the markup language document is reconfigured from the plurality of packets [Fig. 5 shows divided subtitle xml data in pack data/packets and Fig. 15 shows reconfiguring the xml document from the divided subtitle xml data (Fig. 5 and 15)]
each of the different parts is divided into one or more corresponding pieces of the plurality of pieces so that the one or more corresponding pieces begin with one of the different markup tags [dividing subtitle XML document such that each piece begins with a different markup tag (par. 95, Fig. 2, 13, and 14)].
The combination of Besnard and Toyama teaches: each of the one or more corresponding pieces is carried in a corresponding one of the plurality of packets [Besnard - It is often necessary to distribute the content of the sub-titles element over several MPEG-TS packets (par. 45).  Toyama - dividing subtitle XML document such that each piece begins with a different markup tag (par. 95, Fig. 2, 13, and 14)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Besnard and Toyama before the effective filing date of the claimed invention to modify the apparatus of Besnard by incorporating reconfiguring the markup language document from the plurality of packets and dividing each of the different parts into one or more corresponding pieces of the plurality of pieces so that the one or more corresponding pieces begin with one of the different markup tags as disclosed by Toyama and to include each corresponding piece in a corresponding one of the packets.  The motivation for doing so would have been to easily reproduce the original markup document (Toyama – par. 103, Fig. 15).  Further it would have been obvious to include each corresponding piece in a corresponding one of the packets, since this is one of a finite number of identified, predictable solutions, with a reasonable expectation of success.  In other words, when transmitting the packets, one of ordinary skill in the art would have included each corresponding piece in a corresponding one of the packets as one of the possible and predictable solutions and it would have been obvious to try doing so.  Therefore, it would have been obvious to combine the teachings of Besnard and Toyama in obtaining the invention as specified in the instant claim.
Besnard and Toyama do not explicitly disclose: each one of the plurality of packets is transmitted with segment type information.
Besnard 2 teaches: each one of the plurality of packets is transmitted with segment type information [packet 400a may also comprise a segment type 412a (par. 68, Fig. 4a)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Besnard, Toyama, and Besnard 2 before the effective filing date of the claimed invention to  as disclosed by Besnard 2.  The motivation for doing so would have been to define a new segment type (par. 68).  Therefore, it would have been obvious to combine the teachings of Besnard and Toyama with Besnard 2 to obtain the invention as specified in the instant claim.
Regarding claim 11, Besnard, Toyama, and Besnard 2 teach the apparatus of claim 1; Besnard further teaches: the transport stream is a Motion Picture Experts Group (MPEG)-2 transport stream [(par. 24, Fig. 1a and 1b)]. 
Claims 2, 4-5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Besnard et al. (US 2017/0311045 A1) in view of Toyama et al. (US 2006/0233531 A1), further in view of Besnard et al. (US 2017/0302900 A1), and further in view of Girle et al. (US 2007/0288840 A1).
Regarding claims 2 and 12, Besnard, Toyama, and Besnard 2 teach the apparatus of claim 1; Besnard further teaches: each one of the packets includes a payload portion including a corresponding one of the pieces, and a header portion including packet information [(par. 34 and 38, Fig. 2a)].
Besnard, Toyama, and Besnard 2 do not explicitly disclose: indicating a part of the different parts to which the corresponding one of the pieces corresponds.
Girle teaches: indicating a part of the different parts to which the corresponding one of the pieces corresponds [indicating each part by number (par. 31, table 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Besnard, Toyama, Besnard 2, and Girle before the effective filing date of the claimed invention to modify the apparatus of Besnard, Toyama, and Besnard 2 by incorporating indicating a part of  as disclosed by Girle.  The motivation for doing so would have been to process the subtitles in the correct order (Girle – par. 33, table 3).  Therefore, it would have been obvious to combine the teachings of Besnard, Toyama, and Besnard 2 with Girle to obtain the invention as specified in the instant claim.
Regarding claim 4, Besnard, Toyama, and Besnard 2 teach the apparatus of claim 1; Besnard further teaches: the different parts include a head part and a body part [Fig. 2b].
Toyama further teaches: the body part is divided into a first portion, a middle portion, and a last portion of the body part, first pieces of the pieces correspond to the first portion, the middle portion, and the last portion of the body part, respectively [(Fig. 14)].
Besnard, Toyama, and Besnard 2 do not explicitly disclose: each one of first packets of the packets that carries the first pieces includes a header portion including position information indicating which of the first portion, the middle portion, and the last portion of the body part is included in the corresponding first packet.
Girle teaches: each one of first packets of the packets that carries the first pieces includes a header portion including position information indicating which of the first portion, the middle portion, and the last portion of the body part is included in the corresponding first packet [position information, such as number (par. 31, table 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Besnard, Toyama, Besnard 2, and Girle before the effective filing date of the claimed invention to modify the apparatus of Besnard, Toyama, and Besnard 2 by incorporating each one of first packets of the packets that carries the first pieces includes a header portion including position information indicating which of the first portion, the middle portion, and the last portion of the body part is included in the corresponding first packet as disclosed by Girle.  The motivation for 
Regarding claim 5, Besnard, Toyama, and Besnard 2 teach the apparatus of claim 1; Besnard further teaches: the different parts include a head part and a body part [Fig. 2b],  
Toyama further teaches: the body part is divided into portions of the body part, first pieces of the pieces correspond to the portions of the body part, respectively [(Fig. 14)]. 
Besnard, Toyama, and Besnard 2 do not explicitly disclose: each one of first packets of the packets that carries the first pieces includes a header portion including order information indicating an order of the corresponding first piece included in the corresponding first packet with respect to all the first pieces.
Girle teaches: each one of first packets of the packets that carries the first pieces includes a header portion including order information indicating an order of the corresponding first piece included in the corresponding first packet with respect to all the first pieces [ordering by number (par. 31, table 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Besnard, Toyama, Besnard 2, and Girle before the effective filing date of the claimed invention to modify the apparatus of Besnard, Toyama, and Besnard 2 by incorporating each one of first packets of the packets that carries the first pieces includes a header portion including order information indicating an order of the corresponding first piece included in the corresponding first packet with respect to all the first pieces as disclosed by Girle.  The motivation for doing so would have been to process the subtitles in the correct order (Girle – par. 33, table 3).  Therefore, .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Besnard et al. (US 2017/0311045 A1) in view of Toyama et al. (US 2006/0233531 A1), further in view of Besnard et al. (US 2017/0302900 A1), and further in view of Yu (US 2005/0097463 A1).
Regarding claim 3, Besnard, Toyama, and Besnard 2 teach the apparatus of claim 1; 
Besnard further teaches: a particular packet of the packets includes: a payload portion including a corresponding one of the pieces that includes a piece of the subtitle text information to be displayed [Distribute the content of the sub-titles element over several MPEG-TS packets (par. 45).  Subtitles arranged in the payload (par. 38, Fig. 2a)]
and a header portion including identification information [(par. 34, Fig. 2a)].
Toyama further teaches: the subtitle information to be displayed in a predetermined region [(Fig. 6)].
Besnard, Toyama, and Besnard 2 do not explicitly disclose: the identification information indicating the predetermined region.
Yu teaches: the identification information indicating the predetermined region [the header 82A including information including position for a text display area to display text characters (par. 20, 25, 28 and 30, Fig. 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Besnard, Toyama, Besnard 2, and Yu before the effective filing date of the claimed invention to modify the apparatus of Besnard, Toyama, and Besnard 2 by incorporating the identification information indicating the predetermined region as disclosed by Yu.  The motivation for doing so would have been to indicate information about the payload, such as the position where the text 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424